Exhibit 10.6(B)

 

CHARTER PARTY

SECOND AMENDMENT

 

St. Louis Riverboat Entertainment, Inc. (fka Caruthersville Riverboat
Entertainment, Inc.), a Missouri corporation (“Owner”) and Greenville Riverboat,
LLC, a Mississippi limited liability company (“Charterer”) wish to amend the
Charter Party agreement originally dated January 20, 1995 and as previously
amended by the First Amendment dated January 19, 2004, as follows:

 

Whereas the amended Charter Party agreement is currently scheduled to expire on
January 19, 2009.

 

The parties to the agreement wish to add two five year renewal options to extend
the agreement at the option of the Charterer. The first option to commence on
January 19, 2009 and end on January 19, 2014 and the second option to commence
on January 19, 2014 and end on January 19, 2019. The Charterer must notify the
Owner in writing at least thirty (30) days in advance of the current expiration
date of the agreement and the Charterer cannot be in default under the agreement
in order to exercise its option.

 

All other terms and provisions of the agreement, as amended, are to remain in
full force and effect.

 

The parties have executed this amendment on this 23rd day of May, 2005.

 

 

Owner:

 

St. Louis Riverboat Entertainment, Inc.

 

 

 

 

by

/s/ William J. Yung

 

 

William J. Yung, President

 

 

 

 

Charterer:

 

Greenville Riverboat, LLC

 

 

 

 

by

Wimar Tahoe Corporation

 

 

Managing Member

 

 

 

 

by

/s/ William J. Yung

 

 

William J. Yung, President

 

--------------------------------------------------------------------------------